Title: From James Madison to the House of Representatives, 19 January 1805
From: Madison, James
To: Speaker of the House of Representatives


Department of State, January 19th 1805.
In obedience to an order of the House of Representatives, of the 31st December 1804, directing the Secretary of State to lay before that House “a return of the number of American seamen, who have been impressed or detained on Board the Ships of War of any foreign nation, stating the names of the persons impressed; the name of the Ship or vessel by which they were impressed, the nation to which she belonged, and the time of the Impressment, so far as may be practicable; together with any facts and Circumstances relating to the same which may have been reported to him,” the subjoined statements are transmitted:
1st. An abstract, commencing with the present war, and containing all the particulars required by the foregoing Resolution, in Cases wherein application has been made by the Parties immediately to the Department of State, or wherein those particulars have been detailed in protests transmitted to the same Department by the Collectors of the Customs:
2dly. A Statement of applications made to the British Government in 1538 Cases of Impressed Seamen, Claiming to be Citizens of the United States, from 11th March 1803 to 31st August 1804, by George W Erving, Agent of the United States for the Relief and Protection of their seamen at London:
3dly. Copies of Abstracts respecting impressed Seamen which have been reported to the same Department by Wm Savage, the Agent of the United States at Jamaica.
All which is respectfully submitted.
James Madison
